Citation Nr: 0113224	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for a shoulder and arm 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Isabella Sharpe, M.D.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In October 1997, the Board denied 
service connection for asbestosis and for residuals of a 
motor vehicle accident, including cervical radiculopathy, 
status post C6-7 hemilaminectomy with diskectomy and wide 
foraminotomy, and a shoulder and arm disorder.  The appellant 
appealed this decision to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court).

In July 1998, the parties filed a joint motion for the Court 
to vacate that part of the Board's decision that determined 
that the claims for service connection for asbestosis and 
residuals of motor vehicle accident, including bilateral 
shoulder and arm disability, were not well grounded.  The 
parties further moved the Court to dismiss the claim of 
service connection for cervical radiculopathy, and status 
post C6-7 hemilaminectomy with diskectomy and wide 
foraminotomy, combined by the Board with the residuals of the 
in-service motor vehicle accident.  The Court granted the 
joint motion in July 1998.

The Board remanded the case in November 1998.  In January 
2001, a hearing was held at the RO before the undersigned 
Board Member, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 1999).  

Testimony was presented at the January 2001 hearing with 
respect to the issue of entitlement to a total disability 
rating for compensation based on individual unemployability.  
This matter is referred to the RO for appropriate action.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Specifically in this regard and in 
light of testimony presented by Isabella Sharpe, M.D., at the 
January 2001 hearing, the RO will be directed to contact 
Dr. Sharpe to obtain clarifying opinions and clinical 
records. 

Concerning the November 1998 Remand, the Board notes that the 
RO was to obtain the records of Dr. Revollo.  The appellant 
did provide authorization and consent for Dr. Revollo to 
release information from VA, and the RO in April 1999 
requested records of treatment from Dr. Revollo.  The record 
does not, however, contain any response from Dr. Revollo.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the proper 
authorization from the veteran, the RO is 
to contact Dr. Isabella Sharpe and ask her 
to provide any clinical reports from her 
treatment of the veteran that are not 
already of record.  She is also to be 
requested to provide answers to the 
following

1)  What clinical evidence, if in 
existence, demonstrates that the veteran 
currently has asbestosis or asbestos 
related pleural disease?  

2)  If Dr. Sharpe concludes that the 
veteran has asbestosis or asbestos related 
pleural disease that is related to in-
service asbestos exposure, how does she 
reconcile this conclusion with the 
opinions and clinical evidence to the 
contrary contained in the reports from a 
February 2000 VA respiratory examination, 
to include the chest X-ray and pulmonary 
function testing conducted in conjunction 
with this examination, as well as the July 
2000 addendum to this examination?  

3)  What, if any, current disability does 
the veteran have as a result of his in-
service automobile accident?  

4)  If Dr. Sharpe concludes that the 
veteran has a current disability that is 
the result of his in-service automobile 
accident, how does she reconcile this 
conclusion with the clinical evidence and 
opinions to the contrary contained in the 
reports from the April 2000 VA examination 
and the May 2000 addendum thereto.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should also document 
the consideration and reconciling of the 
medical opinions of record.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





